Citation Nr: 1707198	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-09 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left knee, PO medial meniscectomy, for the period prior to July 12, 2012, and a rating in excess of 30 percent for left knee, post- prosthetic replacement as of September 1, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which granted the Veteran a 10 percent rating for a left knee, PO medial meniscectomy, effective August 25, 2009. 

In a November 2012 rating decision, the RO granted a temporary 100 percent rating for total left knee replacement, from July 12, 2012, the date of his replacement surgery, to August 31, 2013, the last day of the month following a one-year, 100 percent rating following implantation of his prosthesis, with a 30 percent rating for post-prosthetic replacement, effective September 1, 2013; thus, the issue is characterized as reflected on the title page.  As higher ratings for the left knee disability are assignable for periods before and after the date of the assignment of the temporary total rating, the claim for a higher rating for a left knee disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  The Board's consideration of the claim for higher ratings excludes that time period for which a temporary total rating was in effect. 

In his February 2013 Substantive Appeal (VA form 9), the Veteran requested a hearing before the Board at the RO.  In October 2016, the Veteran requested through his representative to cancel his hearing request.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

During the course of this appeal, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the claims must be remanded for further development to ensure an informed decision, to satisfy all due process requirements, and to afford them every due consideration.

In an October 2013 statement, the Veteran's representative asserted that his left knee disability, currently rated under Diagnostic Code (DC) 5260, for limitation of flexion for post meniscectomy, should also be separately rated under DC 5257, for recurrent subluxation or lateral instability and DC 5003, for arthritis, degenerative.  In support of his contentions, the Veteran's representative noted a December 2009 VA examination report, where the VA examiner diagnosed the Veteran with degenerative arthritis of the left knee.  The VA examiner also noted the Veteran's pain in his left knee and his reporting of the left knee giving way.  The VA examiner further noted that the Veteran did not have instability in the left knee, but did have laxity in the left knee.  The Veteran contends that his left disability is more severe than reflected in the current disability ratings.  As the Veteran's left knee was last examined in December 2009, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Moreover, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) observed that the last sentence of 38 C.F.R. § 4.59 , reads that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court held that this final sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. Unfortunately, in this case, although range of motion testing was performed at the December 2009 examination, range of motion was not done in both passive and active motion, weight-bearing, and nonweight-bearing situations.  Thus, in order to comply with the Correia case, it is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations
  
Additionally, in a September 2009 statement, the Veteran's wife reported that his left knee disability had worsened to the point where it hinders his ability to work at his profession as a chef.  Thus, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been reasonably raised by the record and is within the jurisdiction of the Board.  Rice, 22 Vet. App. 447.

The issue of entitlement to (TDIU) is inextricably intertwined with the claim for an increased rating for a left knee disability discussed above.  Specifically, any grant of an increased rating could impact the Veteran's claim of entitlement to a TDIU.  The Board recognizes that the Veteran temporarily met the schedular requirements for TDIU during the course of his appeal; however, the disposition of TDIU, including its effective date, could be impacted by the outcome of the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records dated since October 2012, and associate them with the claims file.

2. Send the Veteran a letter requesting that he provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for his left knee disability since 2008, and if necessary, authorization, so that any additional evidence pertinent to the claims on appeal that are not currently of record can be obtained.  With regard to the claim for a TDIU, the letter should explain what evidence is the Veteran's responsibility to submit, to specifically include notice of the requirements for establishing a TDIU.  After securing necessary releases, obtain all outstanding records.

3. After obtaining available records, schedule the Veteran for a new VA examination of his left knee with an appropriate examiner.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated tests, including x-rays, should be accomplished. 

The examiner should provide the following requested information:

a)  All pertinent symptomatology and findings regarding his left knee, to include degenerative joint disease, must be reported in detail.  The examination should objectively measure the range of motion of the Veteran's left knee in degrees on flexion and extension.  The examiner should report the Veteran's right and left knee ranges of motion in:
 * passive motion, 
 * active motion, 
 * in weight-bearing, and 
 * nonweight-bearing. 

The examiner should note the point at which motion becomes painful, if any, on flexion and extension. Also, the extent of any incoordination, weakened movement and excess fatigability on use should be described, as well as flare-ups or when the left knee is used repeatedly.  To the extent possible, functional impairment due to incoordination, weakened movement and excess fatigability, as well as due to flare-ups or when the left knee is used repeatedly, should be assessed in terms of additional degrees of limitation of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

b)  The examiner must also comment upon whether the service-connected left knee disability is manifested by degenerative joint disease.

c)  The examiner must also comment upon whether the service-connected left knee disability is manifested by recurrent subluxation or lateral instability, and, if so, the examiner should objectively characterize it as being productive of slight, moderate, or severe impairment.

d)  The examiner should make an objective determination as to whether the Veteran's left knee disability is manifested by frequent episodes of joint "locking," pain, and effusion into the left knee joint.

e)  The examiner should also describe the impact the Veteran's left knee disability has on his occupational and social functioning and should state whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected left knee disability.  If the Veteran is felt able to work, the examiner should state what type of work and what accommodations would be needed due to service-connected disabilities. 
 
The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why. 

5.  Then, readjudicate the Veteran's claims, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

